Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. 

Response to 102 Arguments
Applicant's arguments filed 07/22/2022 have been fully considered. Following Applicants arguments and amendments to the Claims, the 103 rejection of the claims is modified. All the other new applicants arguments based on the newly added amended limitations are addressed in the rejection below. The rejection is modified. New art is added. Please see office action.


Claim Rejections - 35 USC § 102

5.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.         Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nanjundappa et al. (US 20190370155 A1), hereinafter Nanjundappa.

Regarding claim 19
Nanjundappa teaches a simulation system, comprising: 
a processor; an interactive device operatively connected to a user interface; and a memory including a simulator comprising instructions causing the processor to execute a simulation of a hardware computing system being tested, the simulation of hardware computing system being tested, (see para 37-38- The observer builder 106 may include a model analyzer 114, an assessment engine 116, an observer constructor 118, a test case generator 120, a synchronization engine 122, and a report generator 124 that may generate reports, such as a verification report 126. The test case generator 120 may generate sample inputs for the model 101 and/or the components 110a-c. see fig 1-2 para 42 and para 48- The modeling environment 200 may include a User Interface (UI) engine 202, a model editor 204, a simulation engine 206, the observer builder 106, a code generator 208, a compiler 210, and a model verification engine 211. The observer builder 106 and/or one or more of the parts thereof may be implemented through one or more software modules or libraries containing program instructions pertaining to the methods described herein. The software modules may be stored in a memory, such as a main memory, a persistent memory and/or a computer readable media, of a workstation, server, or other data processing machine or device, and executed by one or more processors.  In alternative embodiments, various combinations of software and hardware, including firmware, may be utilized to implement the described methods.) comprising:

simulating a process executing on the hardware computing system being tested involving one or more hardware events;(see para 188- the modeling environment 200 may simulate, e.g., run, a simulation model on a data processing device, such as a workstation, desktop computer, laptop computer, etc.; In addition, the code generator 208 may automatically generate code, such as source or object code, for a model or portion thereof, such as a component and/or an observer. In some embodiments, the observers of the present disclosure may observe one or more hardware events produced by the data processing device on which the model (or portion thereof) is running or by the target platform on which the compiled code is executing.)

tracking the one or more hardware events using one or more application programming interface (API) routines to capture one or more states of the hardware computing system being tested associated with the one or more hardware events; (See para 174-the simulation engine 206 and/or solver 216 may be configured to expose model data and intrinsic execution events through one or more APIs, and the model execution observer 712 may utilize the one or more APIs to obtain, e.g., get, values of model data and/or intrinsic execution events. An exemplary API for obtaining model data is the block run-time interface of the Simulink.RTM. Model-based design environment. See para 195-202- Exemplary hardware conditions that may be monitored by an observer include the contents of registers and memory, task execution time of tasks running on the data processing device and/or the target platform, data from sensors connected to the data processing device and/or the target platform, time taken to complete an ISR, the contents of messages and/or packets sent/received by the data processing device and/or target platform and other execution profiling data, e.g., for measuring quality of service. The observer may capture data associated with the occurrence of a hardware event being observed, such as the time of each occurrence of the hardware event and/or simulation state information (or a portion thereof) at the time of each occurrence of the hardware event.)

storing statistical data regarding the one or more tracked hardware events in memory local to the simulated process; (see para 188- observers may observe one or more hardware conditions, such as data written to and/or stored at registers and/or memory. See para 202- Hardware events and/or conditions observed by the observer and/or data computed by an observer based on observed hardware events, such as average task execution time, number of interrupts, level of interrupts, memory utilization, etc. may be provided to a data processing device operating as a monitor. See para 206 and fig 16- The main memory 1604, which may be a Random Access Memory (RAM), may store a plurality of program libraries or modules, such as an operating system 1622, and one or more application programs that interface to the operating system 1622, such as the modeling environment 200, including the observer builder 106. One or more objects or data structures may also be stored in the main memory 1604, such as the design model 101 and the observer 112, among other data structures.)
 and
presenting the stored statistical data or information derived from the stored statistical data to a user of the simulation system through the interactive device.(see para 205 and fig 16- The computer system 1600 may include one or more processing elements, such as a processor 1602, a main memory 1604, user input/output (I/O) 1606, interconnected by a system bus 1612. The computer system 1600 may also include a communication unit, such as a network interface card (NIC) 1614. The user I/O 1606 may include a keyboard 1616, a pointing device, such as a mouse 1618, and a display 1620. Other user I/O 1606 components include voice or speech command systems, other pointing devices include touchpads and touchscreens, and other output devices besides a display, include a printer, a projector, a touchscreen, etc)


Regarding claim 20
Nanjundappa further teaches wherein the one or more API routines are called as part of code defining the process or automatically called upon being triggered by the one or more hardware events. (See para 50- Models created in the high-level modeling environment 200 may be expressed at a level of abstraction that contain less implementation detail, and thus operate at a higher level than certain programming languages, such as the C, C++, C#, and SystemC programming languages.  see para 174- the simulation engine 206 and/or solver 216 may be configured to expose model data and intrinsic execution events through one or more APIs, and the model execution observer 712 may utilize the one or more APIs to obtain, e.g., get, values of model data and/or intrinsic execution events. An exemplary API for obtaining model data is the block run-time interface of the Simulink.RTM. Model-based design environment. See para 194- The hardware events or hardware conditions available for observation by an observer may be determined automatically by the observer builder 106)



Claim Rejections - 35 USC § 103
7.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


9.           Claims 1-4, 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundappa et al. (US 20190370155 A1), hereinafter Nanjundappa in view of Wilmot et al., (PAT NO:  US 10650174 B1), hereinafter Wilmot.

Regarding claim 1
Nanjundappa teaches a method for tracking hardware events in a simulated computing system, (see para 187-195- Observing Hardware Events and/or Hardware Conditions. As described, the modeling environment 200 may simulate, e.g., run, a simulation model on a data processing device, such as a workstation, desktop computer, laptop computer, etc. Hardware conditions that may be monitored by an observer include the contents of registers and memory, task execution time of tasks running on the data processing device and/or the target platform, data from sensors connected to the data processing device and/or the target platform),
the simulated computing system comprising simulation software executing simulations on a target hardware platform, (see fig 1-2 and para 42-FIG. 2 is a schematic diagram of an example modeling environment 200 in accordance with an embodiment. The modeling environment 200 may include a User Interface (UI) engine 202, a model editor 204, a simulation engine 206, the observer builder 106, a code generator 208, a compiler 210, and a model verification engine 211. See also para 48- In some embodiments, the observer builder 106 and/or one or more of the parts thereof may be implemented through one or more software modules or libraries containing program instructions pertaining to the methods described herein. The software modules may be stored in a memory, such as a main memory, a persistent memory and/or a computer readable media, of a workstation, server, or other data processing machine or device, and executed by one or more processors. See para 188- the modeling environment 200 may simulate, e.g., run, a simulation model on a data processing device, such as a workstation, desktop computer, laptop computer, etc. In addition, the code generator 208 may automatically generate code, such as source or object code, for a model or portion thereof, such as a component and/or an observer. Thee compiler 210 may compile the generated code to produce an executable that may be deployed on a target platform, such as an embedded system, for execution.)
comprising: 
calling an application programming interface (API) routine to track hardware events on the target hardware platform caused by the simulation software executing the simulations in a process reflecting target data;(See para 174-the simulation engine 206 and/or solver 216 may be configured to expose model data and intrinsic execution events through one or more APIs, and the model execution observer 712 may utilize the one or more APIs to obtain, e.g., get, values of model data and/or intrinsic execution events. An exemplary API for obtaining model data is the block run-time interface of the Simulink.RTM. Model-based design environment. See para 195-202- Exemplary hardware conditions that may be monitored by an observer include the contents of registers and memory, task execution time of tasks running on the data processing device and/or the target platform, data from sensors connected to the data processing device and/or the target platform, time taken to complete an ISR, the contents of messages and/or packets sent/received by the data processing device and/or target platform and other execution profiling data, e.g., for measuring quality of service. Hardware events and/or conditions observed by the observer and/or data computed by an observer based on observed hardware events, such as average task execution time, number of interrupts, level of interrupts, memory utilization, etc. may be provided to a data processing device operating as a monitor. The observer may capture data associated with the occurrence of a hardware event being observed, such as the time of each occurrence of the hardware event and/or simulation state information (or a portion thereof) at the time of each occurrence of the hardware event.)

capturing a first hardware state reflecting the target data during process execution; and capturing a second hardware state reflecting the target data.  (see para 193 and fig 29-The observer port element 2902g may provide access to the occurrence of low priority interrupts at the target platform during execution of code generated for the model 2800. The detection of low level interrupts may be provided to a counter block 2910 name `LowInterruptCounter`. The observer port element 2902h may provide access to the occurrence of high priority interrupts at the target platform during execution of code generated for the model 2800. The detection of high level interrupts may be provided to another counter block 2912 name `InterruptCounter. See para 201-202- The code generated for the observer may be executed natively on the target platform and thus have access to all hardware events occurring on the target platform. Hardware events and/or conditions observed by the observer and/or data computed by an observer based on observed hardware events, such as number of interrupts, level of interrupts, , etc. may be provided to a data processing device operating as a monitor. For example, the target platform may be connected to a data processing device, such as a workstation, and operated in a Hardware in the Loop (HIL) manner. In some embodiments, the observer may capture data associated with the occurrence of a hardware event being observed, such as the time of each occurrence of the hardware event and/or simulation state information (or a portion thereof) at the time of each occurrence of the hardware event. see para 227 capturing at least a portion of a simulation state when the execution event occurred, wherein the simulation state includes a time step identifier, an identifier of the intrinsic execution event and signal values of the component. )

Examiner note: Examiner consider level of interrupts determines the hardware state such that the low priority interrupts as the first hardware state at time step T1 and the high priority interrupts as the second hardware at time step T2 during execution of code generated for the model of the target platform. Model elements may represent dynamic systems, computations, functions, operations, data stores, events, states, state transitions, etc.(see para 61) Observer capture the data when this interrupts occurs. 

However, Nanjundappa does not teach comparing the second hardware state to the first hardware state; and returning information to the process based on the comparison of the first and second hardware states. 

In the related field of invention, Wilmot teaches comparing the second hardware state to the first hardware state; and returning information to the process based on the comparison of the first and second hardware states.(see col 4 line 5-15 The system memory view is constructed by capturing each memory execution transaction, bus transaction, and register transaction during simulation. Each captured transaction is expressed as a message that may be parsed and stored in a memory database. Changes in hardware state may also be captured and stored in a hardware state database. see col 7 line 34-38, line 54-59 and fig 3- The post-processing debugger can also access the state of hardware or memory at any point of the recorded simulation and compare the hardware and memory state to identify discrepancies. The PC register will be monitored during simulation of the system model 305 and when a register event, transaction, or other change is detected, and trace will be transmitted to a register parser (not shown). The parser will parse the register trace and store the relevant information in the hardware state database 335. See col 11 line 5-11- Embodiments included herein provide a method to construct a unique name for every hardware or software state element in a simulation or emulation system. The method may combine those unique names into arbitrary expressions, evaluate those expressions at discrete simulation event time points and then record the expression evaluations into a database indexed by simulation event sequences and times.

Examiner note: Wilmot teaches comparing the different hardware state using discrete simulation event time points. The hardware state element may include at least one of a signal value or a register value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-generated model of a system being developed within the modeling environment as disclosed by Nanjundappa to include comparing the second hardware state to the first hardware state; and returning information to the process based on the comparison of the first and second hardware states as taught by Wilmot in the system of Nanjundappa in order to record the state of the various hardware elements of the simulation platform at each discrete event or time during a simulation or emulation session to evaluate at a later date and then record the expression evaluations into a database indexed by simulation event sequences and times. The database may then be used to visualize the expression value event sequence graphically with a waveform, textually with a log file, or using any other suitable approach. (col 11 line 10-14, Wilmot)


Regarding claim 2
Nanjundappa further teaches wherein the API routine comprises one of a start API routine, a stop API routine, a pause API routine, or an end API routine.(see para 77- The simulation engine 206 may first generate execution instructions for the portion of the model 101 included in the design space 102. The simulation time is a logical execution time, and may begin at a simulation start time and end at a simulation end time. At successive points in time between the simulation start and end times, which points in time may be called simulation time steps, model data, such as block inputs, block outputs, e.g., signals, block states, states of state charts, states of state machines, entity values, token values, workspace variables, data dictionary variables, function calls, and block parameters of the portion of the model 101 included in the design space 102 may be computed. See para 96- the simulation engine 206 and the solvers 216a-c may be configured to expose intrinsic execution events through an Application Programming Interface (API).)


Regarding claim 3
Nanjundappa further teaches wherein the start API routine comprises instructions to capture the first hardware state. (See para 77-The simulation engine 206 may first generate execution instructions for the portion of the model 101 included in the design space 102. The generation of execution instructions, and the simulation of a model may be carried out through a plurality of stages, such as a model compile stage 702, a model link stage 704, and an execution stage 706. In an embodiment, execution of the portion of the model 101 included in the design space 102 may be carried out over a time span, e.g., a simulation time, which may be user specified or machine specified. The simulation time is a logical execution time, and may begin at a simulation start time and end at a simulation end time. At successive points in time between the simulation start and end times, which points in time may be called simulation time steps, model data, such as block inputs, block outputs, e.g., signals, block states, states of state charts, states of state machines, of the portion of the model 101 included in the design space 102 may be computed. see also para 188- the modeling environment 200 may simulate, e.g., run, a simulation model on a data processing device, such as a workstation, desktop computer, laptop computer, etc. The compiler 210 may compile the generated code to produce an executable that may be deployed on a target platform, such as an embedded system, for execution. In some embodiments, the observers of the present disclosure may observe one or more hardware events produced by the data processing device on which the model (or portion thereof) is running or by the target platform on which the compiled code is executing.)

Examiner note: During the simulation time steps (from to-tn) where the several hardware state of the target platform is captured where the model is running during the model execution. 


Regarding claim 4
Nanjundappa further teaches wherein the pause API routine comprises instructions to capture the second hardware state. (see para 77-The simulation engine 206 may first generate execution instructions for the portion of the model 101 included in the design space 102. The generation of execution instructions, and the simulation of a model may be carried out through a plurality of stages, such as a model compile stage 702, a model link stage 704, and an execution stage 706. In an embodiment, execution of the portion of the model 101 included in the design space 102 may be carried out over a time span, e.g., a simulation time, which may be user specified or machine specified. The simulation time is a logical execution time, and may begin at a simulation start time and end at a simulation end time. At successive points in time between the simulation start and end times, which points in time may be called simulation time steps, model data, such as block inputs, block outputs, e.g., signals, block states, states of state charts, states of state machines, of the portion of the model 101 included in the design space 102 may be computed. see also para 188- the modeling environment 200 may simulate, e.g., run, a simulation model on a data processing device, such as a workstation, desktop computer, laptop computer, etc. The compiler 210 may compile the generated code to produce an executable that may be deployed on a target platform, such as an embedded system, for execution. In some embodiments, the observers of the present disclosure may observe one or more hardware events produced by the data processing device on which the model (or portion thereof) is running or by the target platform on which the compiled code is executing.)


However, Nanjundappa does not teach comparing the second hardware state to the first hardware state.

In the related field of invention, Wilmot teaches comparing the second hardware state to the first hardware state.( see col 4 line 5-15 The system memory view is constructed by capturing each memory execution transaction, bus transaction, and register transaction during simulation. Each captured transaction is expressed as a message that may be parsed and stored in a memory database. Changes in hardware state may also be captured and stored in a hardware state database. see col 7 line 34-38, line 54-59 and fig 3- The post-processing debugger can also access the state of hardware or memory at any point of the recorded simulation and compare the hardware and memory state to identify discrepancies. The PC register will be monitored during simulation of the system model 305 and when a register event, transaction, or other change is detected, and trace will be transmitted to a register parser (not shown). The parser will parse the register trace and store the relevant information in the hardware state database 335. See col 11 line 5-11- Embodiments included herein provide a method to construct a unique name for every hardware or software state element in a simulation or emulation system. The method may combine those unique names into arbitrary expressions, evaluate those expressions at discrete simulation event time points and then record the expression evaluations into a database indexed by simulation event sequences and times.

Examiner note: Wilmot teaches comparing the different hardware state using discrete simulation event time points. The hardware state element may include at least one of a signal value or a register value.

Regarding claim 8
Nanjundappa further teaches wherein the API routine is configured in code defining the process. (See para 45- The code generator 208 may automatically generate code, such as source or object code, for a model or portion thereof automatically. For example, the code generator 208 may generate code for the model 101, a component 110, an observer 112, etc. The generated code may be in form suitable for execution outside of the modeling environment 200, and may be referred to as standalone code. See para 50- The modeling environment 200 may be a high-level modeling application program.)

Regarding claim 11
Nanjundappa further teaches wherein the API routine is called pursuant to a triggering hardware event occurring in the simulated computing system.(see para 80- a model may include one or more state diagram models having states, conditions for transitions among the states, and activations performed while a given state is active. Execution of a state diagram model may be driven by events that occur outside or inside the state diagram model. An event may trigger an action to be executed. An action may include a function call, a broadcast event, a variable assignment, a state transition evaluation, etc. Furthermore, the action may be executed as part of a transition from one state to another, or based on a status of a state. A transition may have a condition action or a transition action. A condition action may be executed as soon as the condition is evaluated to be true but before the transition takes place. A transition action may be executed after the transition takes place. In some embodiments, an observer may be configured to monitor one or more of discrete state activations, state transitions, state transition actions, state transition conditions, and discrete state actions of a state diagram included in a model.)

Regarding claim 12
Nanjundappa further teaches wherein the triggering hardware event comprises an event unrelated to the target data. (See para 80-activations performed while a given state is active. Execution of a state diagram model may be driven by events that occur outside or inside the state diagram model.)

Regarding claim 13
Nanjundappa further teaches wherein the API routine specifies a tracker identifier specific to the target data. (see para 115- the message 2100 may include a field 2102 that contains an identifier (ID) of the simulation time step, a field 2104 that contains the number of iterations (N) performed during the identified simulation time step, and fields 2106-2108 containing the result from each iteration, e.g., the value of the IterationOutput signal 1916.)

Regarding claim 14
Nanjundappa further teaches wherein the API routine specifies a type of data characterizing the target data and a predefined format for the target data. (see para 83- During the configuration and propagation of model element and port/signal characteristics, the compiled attributes (such as data dimensions, data types, complexity, sample modes, and sample time) of each model element and/or port/signal may be setup on the basis of the corresponding behaviors and the attributes of model elements and/or port/signal that are connected to the given model element and/or port/signal, see also  239- translating the model data of the component or the intrinsic execution event to a format compatible with execution of the observer before the providing.)


Regarding claim 15
Nanjundappa further teaches storing the target data in accordance with the predefined format. (see para 87-90- The selected solver 112 may determine the size of the simulation time steps for the simulation of the portion of the model 101 included in the design space 102, and these simulation time steps may be selected to correspond with the sample times of the model elements of the portion of the model 101 included in the design space 102. In the link stage 704, memory may be allocated and initialized for storing run-time information for model elements of the portion of the model 101 included in the design space 102.)


Regarding claim 16
Nanjundappa further teaches wherein the target data is stored in memory local to the process.(see para 48- The software modules may be stored in a memory, such as a main memory, a persistent memory and/or a computer readable media, of a workstation, server, or other data processing machine or device, and executed by one or more processors. Other computer readable media may also be used to store and execute these program instructions, such as non-transitory computer readable media, including optical, magnetic, or magneto-optical media.)


10.           Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundappa et al. (US 20190370155 A1), hereinafter Nanjundappa in view of Wilmot et al., (PAT NO:  US 10650174 B1), hereinafter Wilmot and further in view of Takada et al. (PUB NO: US 20150205648 A1), hereinafter Takada. 


Regarding claim 5
The combination of Nanjundappa and Wilmot does not teach wherein the pause API routine further comprises instructions to calculate a difference between the first and second hardware states, store the second hardware state in the process’s memory along with a value reflecting the calculated difference, and at least one of store, to a simulation performing the simulated hardware events, the second hardware state, add the calculated difference to a rolling total reflecting either the first or second hardware state, up to a time commensurate with capturing of the second hardware state to create an updated hardware state, updating the first hardware state to become the second hardware state, and store, in the process’s memory, an updated hardware state.

Takada teaches instructions to calculate a difference between the first and second hardware states, (see para 53- The data update circuit 93 obtains the difference in the counter value, by subtracting the value of the process start time field (count value of timer at the time of calling) from the present count value of the hardware timer 81)
 store the second hardware state in the process’s memory along with a value reflecting the calculated difference, and at least one of store, to a simulation performing the simulated hardware events, the second hardware state, (see para 41-43 and fig 7-8-all of the events that have occurred while processing multiple packets, are stored in time series. In the following, a description is given of a method of storing the performance analysis data in an efficiently compressed format. FIG. 7 illustrates an example of a configuration of a message used for storing the performance analysis data in an efficiently compressed format. ) 
add the calculated difference to a rolling total reflecting either the first or second hardware state, up to a time commensurate with capturing of the second hardware state to create an updated hardware state, updating the first hardware state to become the second hardware state, and store, in the process’s memory, an updated hardware state. (see para 53 and fig 7-9- adds the difference in the counter value to the value of the accumulated process cycle number field. Accordingly, the value of the accumulated process cycle number field is updated. Furthermore, the data update circuit 93 increments the value of the call number field (value indicating the number of calls) by one. Accordingly, the value of the call number field is updated. The message analysis unit 94 writes the updated value of the accumulated process cycle number field in the accumulated process cycle number field via the memory R&W control circuit 85, and writes the updated value of the call number field in the call number field. And see also para 46)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-generated model of a system being developed within the modeling environment as disclosed by Nanjundappa and Wilmot to include wherein the pause API routine further comprises instructions to calculate a difference between the first and second hardware states, store the second hardware state in the process’s memory along with a value reflecting the calculated difference, and at least one of store, to a simulation performing the simulated hardware events, the second hardware state, add the calculated difference to a rolling total reflecting either the first or second hardware state, up to a time commensurate with capturing of the second hardware state to create an updated hardware state, updating the first hardware state to become the second hardware state, and store, in the process’s memory, an updated hardware state as taught by Takada in the system of Nanjundappa and Wilmot for collecting  performance analysis data of a hardware element configured to generate a message including information identifying a predetermined event, in response to the predetermined event occurring in accordance with the processing of the packet, the hardware element being provided in the CPU core; and a message recording unit configured to record the message generated by the hardware element together with a count value of a timer. Thus, it results for the purpose of reducing cost, a packet processor has been used, in which a plurality of general-purpose processor cores are installed (Abstract and para 003, Takada)



Regarding claim 6
The combination of Nanjundappa and Wilmot does not teach wherein the stop API routine comprises instructions to return the value to a user requesting the target data, and reset previous calculated performed regarding the target data.

In the related field of invention, Takada teaches wherein the stop API routine comprises instructions to return the value to a user requesting the target data, (See para 46- Subsequently, the CPU core 12-1 executes a return instruction at the time point when the subroutine (function-A) ends. When executing the return instruction, the CPU core 12-1 sends a message including the S/E field 46 in which a value E indicating end is set, in addition to the ID identifying the CPU core 12-1 and the program counter value). and 
reset previous calculated performed regarding the target data. (See para 45- The profile data acquiring unit 17 updates the value of the function-A process start time field 74 with the present time (present value of timer), when the S/E field 46 is indicating a value S indicating start.)


Regarding claim 7
Nanjundappa further teaches delete a tracking instance configured for the tracking of the simulated hardware events set forth in the API routine.( See para 167-the observer builder 106 may place connection elements, e.g., arrows or wires, between the newly added verification subsystem and existing model elements and/or components of the model. The observer may be deleted. The newly added verification subsystem, moreover, may not include any observer port elements. See para 173-the observer port elements of the observer to observe, e.g., provide access to, model data, such as one or more signals, of the algorithmic part of the model, e.g., the portion of the model in the design space, and/or one or more intrinsic execution events)

The combination of Nanjundappa and Wilmot does not teach wherein the stop API routine comprises instructions to return the value to a user requesting the target data.

In the related field of invention, Takada further teaches wherein the end API routine comprises instructions to return the value to a user requesting the target data. (See para 46- Subsequently, the CPU core 12-1 executes a return instruction at the time point when the subroutine (function-A) ends. When executing the return instruction, the CPU core 12-1 sends a message including the S/E field 46 in which a value E indicating end is set, in addition to the ID identifying the CPU core 12-1 and the program counter value). 

11.           Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundappa et al. (US 20190370155 A1), hereinafter Nanjundappa in view of Wilmot et al., (PAT NO:  US 10650174 B1), hereinafter Wilmot and further in view of Akhanov et al. (PUB NO: US 20190377461 A1), hereinafter Akhanov. 

Regarding claim 9
The combination of Nanjundappa and Wilmot does not teach wherein the API routine is configured as a wrapper subroutine in the code defining the process.
In the related field of invention, Akhanov teaches wherein the API routine is configured as a wrapper subroutine in the code defining the process. (see para 78- A user application may comprise an interactive file instruction transmitter 552, a virtual machine 554, and/or an interactive file plugin 560, which in turn may comprise wrapper functions 562 and/or an operating system (OS) API (application programming interface) and/or ABI (application binary interface) 564. An interactive file instruction transmitter 552 may transmit. See also para 50)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-generated model of a system being developed within the modeling environment as disclosed by Nanjundappa to include wherein the API routine is configured as a wrapper subroutine in the code defining the process as taught by Akhanov in the system of Nanjundappa and Wilmot for transmitting the interactive media file to the user device, displaying the interactive media file, detecting the occurrence of a trigger event, and executing at least one executable instruction of the interactive media file based on the trigger event. An execution engine may be used to execute an instruction, and executing an instruction may modify the display of an interactive media file. (Abstract, Akhanov)

Regarding claim 10
The combination of Nanjundappa and Wilmot does not teach wherein the API routine comprises pre-compiled binary code executing in the simulated computing system.
In the related field of invention, Akhanov further teaches wherein the API routine comprises pre-compiled binary code executing in the simulated computing system. (see para 50- Instructions 408 may be encoded in a computer processor language and/or data format such as bytecode, portable code, p -code, object code, native code, machine code, microcode, binary code, hex code, pre-compiled code, source code, object code, plaintext, wrapped code, etc)



12.           Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundappa et al. (US 20190370155 A1), hereinafter Nanjundappa in view of Wilmot et al., (PAT NO:  US 10650174 B1), hereinafter Wilmot and further in view of Clarke et al. (PAT NO: US 6751583 B1), hereinafter Clarke.

Regarding claim 17
The combination of Nanjundappa and Wilmot does not teach wherein the API routine specifies a virtual memory address for storing the target data.
In the related field of invention, Clarke further teaches wherein the API routine specifies a virtual memory address for storing the target data. (See fig 1 col 9 line 22-30- FIG. 1 shows a design system embodiment of the present invention. Design system 100 operates on a host computer system and simulates an electronic system that contains target digital circuitry and at least one target processor executing a user program. In one embodiment, the user program is provided as executable binary code for execution on the target processor. The target processor typically may or may not have a pipeline, and may or may not include a memory management unit (MMU), also called a virtual memory system, that accepts virtual addresses and determines physical addresses or a cache system, or both a cache system and an MMU.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-generated model of a system being developed within the modeling environment as disclosed by Nanjundappa to include wherein the API routine specifies a virtual memory address for storing the target data as taught by Clarke in the system of Nanjundappa and Wilmot in order to simulate on a host an electronic system that includes target digital circuitry and a target processor with an accompanying user program that allows a designer to predict the functioning and performance of the hardware. (Abstract, Clarke)

Regarding claim 18
The combination of Nanjundappa and Wilmot does not teach teaches performing a translation for mapping the virtual memory address to a physical memory address corresponding to the memory local to the process.
In the related field of invention, Clarke further teaches performing a translation for mapping the virtual memory address to a physical memory address corresponding to the memory local to the process.(see col2 line 10-25- The target processor typically includes memory and one or more caches, for example a data cache (or D-cache) and an instruction cache (or I-cache). The target processor typically may also include a memory management unit (MMU) that converts virtual addresses into physical memory addresses and possibly physical I/O device addresses. The MMU may include a translation lookaside buffer (TLB) to improve address translation performance. A TLB is a hardware element that acts as a cache of recent translations and stores virtual memory page to physical memory page translations. Given a memory address (an instruction to fetch, or data to load or store), the target processor first looks in the TLB to determine if the mapping of virtual page to physical page is already known. If so (a "TLB Hit"), the translation can be done quickly. But if the mapping is not in the TLB (a "TLB Miss"), the correct translation needs to be determined.  Most modern processors contain a memory management unit (MMU) that translates the virtual addresses used by the user program into physical addresses used to access the memory and I/O devices of the processor.)



Conclusion

13.           All Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080244533 A1 Berg et al.
Discussing the method for capturing application characteristic data from the execution of a system or multiple systems, and modeling system behavior based on such data.
US 7334157 B1 Graf et al.
Discussing the method with plurality of instructions which, when executed: cause a modification of an image of files created from a computer system having first hardware; and cause the image to be copied to a computer system having second hardware different from the first hardware. A difference between the first hardware and the second hardware necessitates that the modification of the image be performed.


14.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147